DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 12/11/2020. The response presented amendment to claims 1 and 3-20, and cancelled claim 2 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 11-16, filed 12/11/2020, with respect to claim rejections on the Non-Final Office Action have been fully considered and are persuasive in light of the amendment made to the claim 1.  
Terminal Disclaimer
The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/115,909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20140338451 A1, US 20140183014 A1 and US 20170088413 A1. 
US 20140338451 A1 discloses a sensor element comprising: a detection electrode section; a movable body that is provided to face the detection electrode section; and a protruding section that is provided in a region where the detection electrode section is provided in a plan view of the detection electrode section seen in a vertical direction, and protrudes toward the movable body, wherein at least a part of a surface of the protruding section includes an insulating material.
 n electric equipment comprising: a substrate; a seed layer of a first metal material formed above the substrate; support formed on the seed layer and including pedestal portion of a second metal material; movable structure formed of a metal material having a composition and a thermal expansion coefficient equivalent to composition and thermal expansion coefficient of the second metal material, and that is supported on an upper surface of the pedestal portion.
US 20170088413 A1 discloses a physical quantity sensor comprising: a substrate; a movable body which is provided so as to be displaced with respect to the substrate by facing the substrate; an electrode which is disposed on the substrate by facing the movable body; and a protrusion portion which is disposed at a position overlapped with the movable body in a planar view, on the movable body side of the substrate, wherein the protrusion portion includes a conductive layer with the same potential as that of the electrode, and an insulating layer which is provided on a side opposite to the substrate with respect to the conductive layer.
The references separately or in combination do not appear to teach first and second coupling members that are located directly adjacent to the third and fourth sides, respectively, Serial No. 16/115,939Page 2 of 16two ends along the Y axis of the rotation shaft being connected to the first and second coupling members, respectively; and first and second masses located at both sides of the rotation shaft, the first and second masses facing the first and second measurement electrodes, respectively, and facing the first and second protrusions, respectively, first and second outer edges, which are opposite to each other along the X axis, of the first and second masses corresponding to the first and second sides of the movable body, wherein the first protrusion is configured with a plurality of first protruding structures that are arranged along the Y axis, wherein a distance along the X axis between the first side of the movable body and a border in combination with the specific details of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/GEDEON M KIDANU/            Examiner, Art Unit 2861    



/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861